


EXHIBIT 10.1


PARKWAY PROPERTIES, INC.
AND PARKWAY PROPERTIES LP
2015 OMNIBUS EQUITY INCENTIVE PLAN


1.    Introduction.
Parkway Properties, Inc. (the “Company”) established this Parkway Properties,
Inc. and Parkway Properties LP 2015 Omnibus Equity Incentive Plan (the “Plan”),
effective as of the Amendment Date (as defined below), subject to approval of
the Plan by the Company’s shareholders at the first annual meeting of the
shareholders occurring after the Amendment Date (the “Annual Meeting Date”). The
Plan is an amendment and restatement of the Parkway Properties, Inc. and Parkway
Properties LP 2013 Omnibus Equity Incentive Plan (the “Prior Plan”). Following
the Annual Meeting Date, any awards granted under the Prior Plan will be subject
to the terms and conditions of the Plan, except to the extent that the terms and
conditions of the Plan are inconsistent with the terms and conditions of such
awards.
2.    Purpose.
The purposes of the Plan are to promote the growth and success of the Company
and Parkway Properties LP (the “Partnership”) by aligning the interests of
Employees, Directors, and Consultants with those of the Company’s shareholders
and to attract, retain, and reward Employees, Directors, and Consultants. To
serve these purposes, the Plan offers equity-based incentive awards.
3.    Definitions. 
As used in this Plan:
(a)    “Amendment Date” shall mean the date on which the Board adopts this Plan,
subject to approval of the Plan by the Company’s shareholders on the Annual
Meeting Date.


(b)    “Award” shall mean a grant under the Plan of Options (either Incentive
Stock Options or Nonstatutory Stock Options), Stock Appreciation Rights,
Restricted Shares, Restricted Share Units, Profits Interest Units, Dividend
Equivalents, and other Share-based awards (as described in Section 12).


(c)    “Award Agreement” shall mean a written agreement entered into between the
Company and a Participant or other documentation issued by the Company, in
either case setting forth the terms and conditions applicable to an Award
granted under the Plan.  An Award Agreement shall be subject to the terms of the
Plan.


(d)    “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.


(e)    “Cause” shall mean, with respect to a Participant, unless otherwise
provided in an applicable agreement between such Participant and the Company,
the Partnership, or a Subsidiary, (A) the Participant’s continued failure to
perform material responsibilities and



--------------------------------------------------------------------------------




duties toward the Company (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness); (B) the
Participant’s engaging in willful or reckless conduct that is demonstrably
injurious to the Company monetarily or otherwise; (C) the Participant’s
conviction of, or pleading guilty or nolo contendere to, a felony; or (D) the
Participant’s commission or omission of any act that is materially inimical to
the best interests of the Company and that constitutes on the part of the
Participant common law fraud or malfeasance, misfeasance, or nonfeasance of
duty; provided, however, that Cause shall not include the Participant’s lack of
professional qualifications.  For purposes of this Plan, an act, or failure to
act, on the Participant’s part shall be considered “willful” or “reckless” only
if done, or omitted, by the Participant not in good faith and without reasonable
belief that the action or omission was in the best interest of the Company.


(f)    “Change in Control” of the Company shall mean and shall be deemed to have
occurred if (A) any person (as such term is used in Section 13(d) and 14(d) of
the Exchange Act) is or becomes a beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing forty-five percent (45%) or more of the combined voting power of
the Company’s then outstanding securities; or (B) the Company closes on a merger
or consolidation with any other corporation, other than a merger or
consolidation that would result in the voting securities of the Company
outstanding immediately before the merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of such surviving entity) more than fifty-five percent (55%) of the
combined voting power of the voting securities of the Company or of such
surviving entity outstanding immediately after such merger or consolidation; or
(C) the Company closes on an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or (D) there has
been a change in fifty percent (50%) or more of the voting power of the members
of the Board in any rolling twelve (12)-month period.


(g)    “Committee” shall mean a committee of the Board of Directors of the
Company, which committee shall be composed of those members of the Compensation
Committee of the Board of Directors who are (i) non-employee directors, as that
term is defined in Rule 16b-3 under the Exchange Act, (ii) outside directors, as
that term is defined for the purposes of Internal Revenue Code section 162(m),
and (iii) for so long as the Shares are listed on the New York Stock Exchange,
independent directors, as that term is defined in Section 303A of the New York
Stock Exchange Listed Company Manual; provided that, should there be fewer than
two (2) members of the Compensation Committee who are non-employee directors,
outside directors, and independent directors, the Committee shall be composed of
two (2) or more members of the Board of Directors designated by the Board who
are non-employee directors, outside directors, and independent directors,
including anyone who is a member of the Compensation Committee.


(h)    “Common Shares” or “Shares” shall mean the shares of common stock, $0.001
par value, of the Company.


(i)    “Consultant” shall mean any consultant or advisor of the Company, the
Partnership, or any Subsidiary who qualifies as a consultant or advisor under
the applicable rules of the Form S-8 Registration Statement.


(j)    “Director” shall mean a member of the Board of Directors of the Company.



2

--------------------------------------------------------------------------------




(k)    “Dividend Equivalent” shall mean a right to receive the equivalent value
(in cash or Shares) of dividends paid on Shares, awarded under Section 12(b)
hereof.


(l)    “Employee” shall mean, for Awards other than Incentive Stock Options, an
employee of the Company, the Partnership, or a Subsidiary, and for Incentive
Stock Options, an employee of the Company or a subsidiary (within the meaning of
Code section 424).


(m)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any successor thereto.


(n)    “Fair Market Value” of a Common Share shall mean, on a given date:
(i)    If the Common Shares are (A) listed on any established securities
exchange (such as the New York Stock Exchange, the NASDAQ Global Market, and the
NASDAQ Global Select Market), (B) listed on any national market system, or (C)
listed, quoted, or traded on any automated quotation system, the Fair Market
Value shall be the closing sales price for a Share as quoted on such exchange or
system for such date or, if there is no closing sales price for a Share on the
date in question, the closing sales price for a Share on the last preceding date
for which such quotation exists, as reported in The Wall Street Journal or such
other source as the Committee deems reliable;
(ii)     If the Common Shares are not listed on an established securities
exchange, national market system, or automated quotation system, but the Common
Shares are regularly quoted by a recognized securities dealer, the Fair Market
Value shall be the average of the mean of the high bid and low asked prices for
such date or, if there are no high bid and low asked prices for a Share on such
date, the high bid and low asked prices for a Share on the last preceding date
for which such information exists, as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or
(iii)     If the Common Shares are neither listed on an established securities
exchange, national market system, or automated quotation system nor regularly
quoted by a recognized securities dealer, the Fair Market Value shall be
established by the Committee in good faith by the reasonable application of a
reasonable valuation method, in a manner consistent with Code section 409A.
(o)    “Family Member” shall mean, with respect to any Participant as of any
date of determination, (i) a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Participant; (ii) any person sharing the Participant’s household (other than a
tenant or employee); (iii) a trust in which any one or more of the persons
specified in clauses (i) and (ii) above (and such Participant) own more than
fifty percent (50%) of the beneficial interest; (iv) a foundation in which any
one or more of the persons specified in clauses (i) and (ii) above (and such
Participant) control the management of assets; and (v) any other entity in which
one or more of the persons specified in clauses (i) and (ii) above (and such
Participant) own more than fifty percent (50%) of the voting interests.



3

--------------------------------------------------------------------------------




(p)    “Full Value Award” shall mean any Award that is settled in Shares other
than (i) an Option or (ii) a Stock Appreciation Right.


(q)    “Good Reason” shall mean, with respect to a Participant, unless otherwise
provided in an applicable agreement between such Participant and the Company,
the Partnership, or a Subsidiary, the occurrence of any of the following:


(i)    the material diminution, following a Change in Control, of the
Participant’s authority, duties, or responsibilities;


(ii)    a material diminution by the Company in the Participant’s base salary in
effect immediately before a Change in Control; or


(iii)    a change of the Participant’s principal place of employment to a
location more than fifty (50) miles from such principal place of employment as
of immediately before a Change in Control.


A termination for Good Reason must be communicated by the Participant to the
Company by written notice that specifies the event or events claimed to provide
a basis for termination for Good Reason; provided that the Participant’s written
notice must be tendered within ninety (90) days of the first occurrence of such
event or events and provided further that the Company shall have failed to
remedy such act or omission within thirty (30) days following its receipt of
such notice and the Participant actually terminates Service within fourteen (14)
days after the Company’s failure to timely remedy such act or omission.
(r)    “Incentive Stock Option” or “ISO” shall mean an incentive stock option as
defined in Internal Revenue Code section 422.


(s)    “Internal Revenue Code” or “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time, or any successor thereto.


(t)    “Misconduct” shall mean conduct of a Participant that, in the Committee’s
judgment, constitutes:


(i)    a commission of an act of theft, embezzlement, fraud, dishonesty, or
other criminal act, harmful to the Company, the Partnership, or a Subsidiary,


(ii)    a breach of a fiduciary duty owed to the Company, the Partnership, or a
Subsidiary,


(iii)    a deliberate and serious disregard of rules of the Company, the
Partnership, or a Subsidiary,


(iv)    an unauthorized disclosure of any of the trade secrets or confidential
information of the Company, the Partnership, or a Subsidiary,


(v)    competition with the Company, the Partnership, or a Subsidiary, or

4

--------------------------------------------------------------------------------




(vi)    “cause” as defined in any other agreement between the Company, the
Partnership, or a Subsidiary, on the one hand, and such Participant, on the
other hand.


(u)    “Non-Employee Director” shall mean a Director who is not also an
Employee.


(v)    “Nonstatutory Stock Option” shall mean an Option that is not an Incentive
Stock Option.


(w)    “Option” shall mean an option awarded pursuant to Section 8 to purchase a
Common Share and may refer to an Incentive Stock Option or a Nonstatutory Stock
Option.


(x)    “Participant” shall mean an Employee, Director, or Consultant who holds
an outstanding Award under the Plan.


(y)    “Partnership Agreement” shall mean the Amended and Restated Agreement of
Limited Partnership of Parkway Properties LP, as amended from time to time.


(z)    “Performance Goal” shall mean an objective test  of performance based on
one or more of the following criteria: (i) revenue; (ii) earnings; (iii) net
earnings; (iv) operating earnings; (v) earnings before taxes; (vi) earnings
before income tax expense, interest expense, and depreciation and amortization
expense (EBITDA); (vii) earnings per Share; (viii) stock price; (ix) costs; (x)
return on equity; (xi) return on assets; (xii) assets management; (xiii) asset
quality; (xiv) asset growth; (xv) budget achievement; (xvi) net operating income
(NOI); (xvii) average occupancy; (xviii) year-end occupancy; (xix) funds from
operations (FFO); (xx) adjusted funds from operations (AFFO); (xxi) funds
available for distribution (FAD); (xxii) dividend or FAD payment; (xxiii) total
shareholder return on an absolute basis or a relative basis measured against
comparable peers or a real estate index; (xxiv) leverage ratios; (xxv) capital
expenditures; (xxvi) customer satisfaction survey results; (xxvii) property
operating expense savings; (xxviii) design, development, permitting, or other
progress on designated properties; (xxix) third-party fee generation; (xxx)
leasing goals; (xxxi) goals relating to mergers and acquisitions or
divestitures, targeted financing, or capital market objectives; (xxxii) lease
retention; (xxxiii) liability management; (xxxiv) credit management; (xxxv)
certain levels of operating expense; (xxxvi) growth in assets, unit volume,
revenue, sales, or market share; or (xxxvii) strategic business criteria
consisting of one or more objectives based on meeting specified revenue goals,
market penetration goals, geographic business expansion goals, or cost targets. 
Performance Goals may differ from Participant to Participant and Award to Award
and may be established for the Company as a whole, on a per Share basis, or for
the Company’s various properties, groups, divisions, or Subsidiaries, or the
Partnership, or a combination of them.  Performance Goals may be based on
absolute performance or on performance relative to performance of unrelated
businesses specified by the Committee, on other external measures of the
selected performance criteria, or on comparison to any prior period or to budget
or target.  All calculations and financial accounting matters relevant to this
Plan and to which generally accepted accounting principles (GAAP) apply shall be
determined in accordance with GAAP as in effect on the date of an Award, except
as otherwise specified by the Committee.  For example, the Committee may specify
that the measurement of performance shall include or exclude particular items,
such as losses from discontinued operations, debt prepayment penalties,
extraordinary gains or losses, the cumulative effect of accounting changes,
acquisitions or divestitures, or nonrecurring gains or losses.

5

--------------------------------------------------------------------------------




(aa)    “Permanent Disability” shall mean a medically determinable physical or
mental impairment that may be expected to result in death or to last at least a
year and that renders a Participant incapable of performing that Participant’s
duties with the Company.  A determination of Permanent Disability shall be made
by the Committee in a uniform, nondiscriminatory manner on the basis of medical
evidence.  Notwithstanding the foregoing, in the case of a determination that
would accelerate payment of Restricted Share Units or other Awards or amounts
that are deferred compensation subject to Code section 409A, a Participant shall
be considered to have a Permanent Disability only if the Participant is
“disabled” within the meaning of Code section 409A or the regulations issued
under that section.


(bb)    “Profits Interest Unit” or “LTIP Unit” shall mean, to the extent
authorized by the Partnership Agreement (as either a “Profits Interest Unit” or
an “LTIP Unit”), a unit of the Partnership that is granted pursuant to Section
12(c) and is intended to constitute a “profits interest” within the meaning of
the Code.


(cc)    “Restricted Period” shall mean the period described in Section 10(b)(i)
or Section 11(b)(i).


(dd)    “Restricted Share” shall mean an Award granted pursuant to Section 10.


(ee)    “Restricted Share Unit” or “RSU” shall mean an Award granted pursuant to
Section 11.


(ff)    “Service” shall mean service as an Employee, Director, or Consultant to
the Company, the Partnership, or a Subsidiary. Unless otherwise stated in the
applicable Award Agreement, a Participant’s change in position or duties shall
not result in interrupted or terminated Service, so long as such Participant
continues to be an Employee, a Director, or a Consultant to the Company, the
Partnership, or a Subsidiary. Subject to the preceding sentence, whether a
termination of Service shall have occurred for purposes of the Plan shall be
determined by the Committee, which determination shall be final, binding, and
conclusive.


(gg)    “Stock Appreciation Right” or “SAR” shall mean an Award granted pursuant
to Section 9.


(hh)    “Subsidiary” shall mean a corporation, partnership, joint venture, or
other entity in which the Company has an equity, profit, or voting interest of
at least fifty percent (50%).


4.    Administration. 
The Committee shall administer the Plan.  The Committee shall have all the
powers vested in it by the terms of the Plan.  The Committee shall have full
authority to interpret the Plan and Award Agreements; to prescribe, amend, and
rescind rules and regulations relating to the Plan; and to make any
determinations it finds necessary or advisable for the administration of the
Plan.  The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award Agreement in the manner and to the
extent the Committee deems desirable.  Any decision of the Committee in the
administration and interpretation of the Plan shall be in its

6

--------------------------------------------------------------------------------




sole discretion and shall be final, binding, and conclusive on all persons.  The
Committee may act only by a majority of its members in office, except that:
(a)    The Committee may authorize any one or more of its members or any officer
of the Company to execute and deliver documents on behalf of the Committee.


(b)    The Committee may delegate ministerial duties and authority to interpret
the Plan and respond to claims to a Senior Vice President or an Executive Vice
President, provided that the Committee may not delegate authority to (i) grant
or amend Awards that are (A) held by individuals who are subject to Section 16
of the Exchange Act, (B) intended to qualify for the performance-based pay
exception under Code section 162(m), or (C) held by officers of the Company (or
Directors) to whom authority to grant or amend Awards has been delegated, or
(ii) with respect to the certification of the satisfaction of Performance Goals.


No Committee member and no delegate of the Committee shall be liable for any
determination made in good faith with respect to the Plan, an Award, or a
Participant.


5.    Shares Subject to Plan and Limits on Awards.


(a)    Shares Available.  Subject to adjustment pursuant to Section 14, the
maximum number of Common Shares with respect to which Awards may be granted
under the Plan is the sum of (i) two million five hundred thousand (2,500,000)
(the “Share Increase”), plus (ii) the number of Common Shares available for
future awards under the Prior Plan as of the Annual Meeting Date, plus (iii) the
number of Common Shares related to awards outstanding under the Prior Plan as of
the Annual Meeting Date that thereafter terminate by expiration or forfeiture,
cancellation, or otherwise without the issuance of such Common Shares (the
“Share Limit”); provided, however, that with respect to the Share Increase, the
maximum aggregate number of Common Shares available for issuance under the Plan
in settlement of (x) any Full Value Award shall be two million (2,000,000) and
(y) any Awards that are not Full Value Awards shall be five hundred thousand
(500,000); provided, further, that the shares that become available for issuance
under the Plan pursuant to Section 5(a)(ii) and 5(a)(iii) above shall only be
available for Full Value Awards or Awards that are not Full Value Awards to the
same extent as under the Prior Plan. Any Shares distributed pursuant to an Award
may consist, in whole or in part, of authorized and unissued Common Shares or
Common Shares purchased on the open market.


(b)    Limits on Awards.  Subject to adjustment pursuant to Section 14, the
following additional limits shall apply to Awards under the Plan:


(i)    The maximum aggregate number of Common Shares that may be issued pursuant
to Incentive Stock Options granted under the Plan is five hundred thousand
(500,000).


(ii)    The maximum number of Common Shares that may be made subject to Options
or SARs granted under the Plan to any Participant during any one calendar year
is five hundred thousand (500,000).


(iii)    The maximum number of Common Shares that may be made subject to Awards,
other than Options or SARs, granted under the Plan that are Share-denominated
and are

7

--------------------------------------------------------------------------------




either Share- or cash-settled to any Participant during any one calendar year is
one million (1,000,000).


(c)    Share Usage. Shares subject to an Award shall be counted as used for
purposes of the Share Limit as of the date of grant. With respect to SARs, the
number of Shares subject to an Award of SARs will be counted against the
aggregate number of Common Shares available for issuance under the Plan in
settlement of Options and Stock Appreciation Rights regardless of the number of
Shares actually issued to settle the SAR upon exercise. The target number of
Shares issuable under an Award that vests based upon the attainment of
Performance Goals or other performance-based objectives shall be counted against
the aggregate number of Common Shares available for issuance under the Plan as
of the date of grant, but such number shall be adjusted to equal the actual
number of Shares issued upon settlement of such Award to the extent different
from such target number of Shares. If any Shares subject to an Award are
forfeited or expire or such Award is settled for cash (in whole or in part), the
Shares subject to such Award shall, to the extent of such forfeiture,
expiration, or cash settlement, again be available for future grants of Awards
under the Plan. Notwithstanding anything to the contrary contained herein, the
following Shares shall not be added to the Share Limit and shall not be
available for future grants of Awards: (i) Shares tendered by a Participant or
withheld by the Company in payment of the exercise price of an Option; (ii)
Shares tendered by a Participant or withheld by the Company to satisfy any tax
withholding obligation with respect to an Option or a Stock Appreciation Right;
(iii) Shares subject to a Stock Appreciation Right that are not issued in
connection with the Share-settlement of the Stock Appreciation Right on exercise
thereof; and (iv) Shares purchased on the open market with the cash proceeds
from the exercise of Options. Any Shares repurchased by the Company at the same
price paid by the Participant, so that such Shares are returned to the Company,
shall again be available for future grants of Awards. The payment of Dividend
Equivalents in cash in conjunction with any outstanding Awards shall not be
counted against the Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 5(c), no Shares may again be
optioned, granted, or awarded if such action would cause an ISO to fail to
qualify as an incentive stock option under section 422 of the Code.


6.    Eligibility.
Employees, Directors, and Consultants shall be eligible to receive Awards under
the Plan, provided that no Employee, Director, or Consultant shall be entitled
to an Award except as determined by the Committee or as provided by any
Non-Employee Director Compensation Policy described in Section 13.
7.    Awards.


(a)    Award Agreements.  The Committee shall set forth the terms of each Award
in an Award Agreement.  An Award Agreement may contain any provision approved by
the Committee, subject to the terms of the Plan.  An Award Agreement may make
provision for any matter that is within the discretion of the Committee or may
reserve for the Committee discretion to approve or authorize any action with
respect to the Award.


(b)    Nonuniform Determinations.  The Committee’s determinations under the Plan
or Award Agreements, including, without limitation, the selection of
Participants to receive

8

--------------------------------------------------------------------------------




Awards; the type, form, amount, and timing of Awards; and the terms of specific
Award Agreements, need not be uniform, regardless of whether Participants are
similarly situated.


(c)    Qualification for Section 162(m) Exception.


(i)    Committee’s Certification of Satisfaction of Performance Goals.  If the
exercisability, payment, or vesting of an Award is conditioned upon the
satisfaction of Performance Goals, and the Award is intended to qualify for the
exception under Code section 162(m) for performance-based pay, the condition
shall not be considered satisfied, and the Award shall not be exercisable,
payable, or vest, as applicable, unless the Committee certifies that the
Performance Goal has been satisfied.


(ii)    Satisfaction of Other Requirements.  To the extent an Award is intended
to qualify for the exception under Code section 162(m) for performance-based
pay, the Committee shall make such provisions in Award Agreements and follow
such procedures as may be required to satisfy the conditions of the exception. 
By way of example, the Committee shall establish any Performance Goal associated
with such an Award by the time within the performance period required for such
exception, and the payment terms for such an Award shall conform to the
requirements of the exception.


(d)    Discretion.  The Committee shall have no discretion to increase the
amount of an outstanding Award but may reserve discretion to decrease the amount
of an outstanding Award or the extent to which it is exercisable or payable.


(e)    Provisions Governing All Awards.  All Awards will be subject to the
following provisions:


(i)    Transferability.  Except for transfers pursuant to Section 8(b)(vi) or
Section 9(b)(v), an Award shall not be transferable, other than by will or the
laws of descent and distribution.  Awards requiring exercise shall be
exercisable during the lifetime of a Participant only by the Participant or, in
the event the Participant becomes legally incompetent, by the Participant’s
guardian or legal representative.


(ii)    Continued Service Rights.  Neither the adoption of the Plan nor the
grant of an Award shall confer on a Participant the right to continued Service
with the Company, the Partnership, or a Subsidiary, nor shall it interfere with
the right of the Company, the Partnership, or a Subsidiary to terminate a
Participant’s Service at any time for any reason, with or without Cause.


(f)    Prohibition on Repricing of Options and Stock Appreciation Rights. 
Except for adjustments pursuant to Section 14, the exercise price of an Option
or a Stock Appreciation Right may not be repriced.  For purposes of this Section
7(f), repricing means any of the following or any other action that has the same
effect:


(i)    reduction of the exercise price after the grant of the Option or Stock
Appreciation Right;



9

--------------------------------------------------------------------------------




(ii)    any other action that is treated as a repricing under generally accepted
accounting principles; or


(iii)    cancellation of an Option or Stock Appreciation Right when its exercise
price exceeds the Fair Market Value of the underlying Common Shares, in exchange
for cash or another Option, Stock Appreciation Right, or other Award, unless the
cancellation and exchange occur in connection with a merger, acquisition,
spin-off, or other similar corporate transaction.


(g)    Misconduct.  Should the Committee determine that a Participant has
committed Misconduct, then the Participant shall forfeit all rights under
outstanding Awards and all further benefits under or attributable to the Plan,
so neither the Participant nor his estate, successors, or beneficiaries shall be
entitled to exercise outstanding Options and Stock Appreciation Rights; become
vested in Restricted Shares, Restricted Share Units, Profits Interest Units,
Dividend Equivalents, or other Awards; be paid any Shares or amounts remaining
to be paid upon settlement of an Award or due under a deferred payment
arrangement with respect to an Award; or otherwise be entitled to any further
benefit under or attributable to the Plan, any Award, or any Award Agreement. 
Before making such a determination, the Committee shall give the Participant a
reasonable opportunity to be heard.


(h)    Recoupment of Awards. 


(i)    The Committee may provide in an Award Agreement or in a policy applicable
to an Award under this Plan that, under conditions specified in the Award
Agreement or policy, the Participant shall forfeit all rights under the Award
and all further benefits under or attributable to the Award or the Plan, and the
Participant shall be obliged to pay back or return to the Company amounts or
Shares previously paid, distributed, or vested under the Award, including
dividends and Dividend Equivalents.  Such conditions may include, by way of
illustration and not by way of limitation, the occurrence of an error in
financial statements that results in the payment of a greater amount of
performance-based compensation than would have been paid based on correct
financial statements. 


(ii)    All Awards (including any proceeds, gains, or other economic benefit
actually or constructively received by the Participant upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including without limitation, any claw-back policy adopted to
comply with the requirements of applicable law, including without limitation the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder, to the extent set forth in such claw-back
policy and/or in the applicable Award Agreement.


(iii)    This Section 7(h) and Section 7(g) shall be construed independently of
each other; one shall not limit the application of the other.


(i)    Share Issuance/Book Entry. Notwithstanding any provision of the Plan to
the contrary, the ownership of the Common Shares issued under the Plan may be
evidenced in such a manner as the Committee, in its discretion, deems
appropriate, including, without limitation, book-entry or direct registration or
the issuance of one or more certificates.

10

--------------------------------------------------------------------------------




8.    Options.


(a)    Option Grants.  The Company shall grant Options to Participants under the
Plan in such number, upon such terms, and at such times as the Committee shall
determine.


(b)    Terms of Options.  The Award Agreement for an Option shall set forth such
terms and conditions as the Committee shall determine and as are consistent with
the Plan, including the following:


(i)    Exercise Price.  The Committee shall determine the exercise price of each
Common Share subject to an Option, which exercise price shall not be less than
the Fair Market Value of a Share on the date the Option is granted.


(ii)    Exercise Period.  An Option may be exercised in whole or in part from
time to time during such period as the Award Agreement shall specify, provided
that no Option shall be exercisable more than ten (10) years after the date of
the grant of the Option.


(iii)    Payment of Price.  The exercise price of each Share as to which an
Option is exercised must be paid in full at the time of exercise.  The Committee
may, in its discretion, provide in an Award Agreement that payment of the
exercise may be made:


(1)    in cash;


(2)    by tender of Common Shares owned by the Participant valued at Fair Market
Value as of the date of exercise;


(3)    in Common Shares otherwise issuable to the Participant upon exercise of
the Option valued at Fair Market Value as of the date of exercise (“net
exercise”);


(4)    in such other form of consideration as the Committee deems appropriate;
or


(5)    in a combination of cash, Shares (whether then owned or issuable on
exercise), and such other consideration as the Committee deems appropriate.


(iv)    Conditions on Exercise.  An Option shall be exercisable at such times
and subject to such restrictions and conditions as the Committee shall
determine.  The Committee may in its discretion accelerate or waive any
condition applicable to the exercise of an Option.


(v)    Termination of Service.  The Award Agreement shall specify whether and,
if so, the extent to which an Option shall remain exercisable after the
termination of the Participant’s Service, whether by death or otherwise,
provided that nothing in this Section 8(b)(v) shall authorize the exercise of an
Option later than ten (10) years after the date of the grant of the Option.


(vi)    Family Transfers. The Committee may, in the original Award Agreement or
an amendment thereto, specify that a Participant may transfer, not for value,
all or part of a Nonstatutory Stock Option to any Family Member. For the purpose
of this Section 8(b)(vi), a “not

11

--------------------------------------------------------------------------------




for value” transfer is a transfer which is (A) a gift; (B) a transfer under a
domestic relations order in settlement of marital property rights; or (C) unless
applicable laws do not permit such transfer, a transfer to an entity in which
more than fifty percent (50%) of the voting interests are owned by Family
Members (and/or the Participant) in exchange for an interest in such entity.
Following a transfer under this Section 8(b)(vi), any such Nonstatutory Stock
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to such transfer (including without limitation the
provisions of Section 8(b)(v) relating to termination of Service as applied with
respect to the original Participant), and Shares acquired pursuant to the
Nonstatutory Stock Option shall be subject to the same restrictions with respect
to transfer of such Shares as would have applied to the Participant. Subsequent
transfers of transferred Nonstatutory Stock Options shall be prohibited except
to Family Members of the original Participant in accordance with this Section
8(b)(vi) or by will or the laws of descent and distribution.


(vii)    No Voting or Dividend Rights. An Option shall carry with it no voting
or dividend or other rights associated with Common Share ownership until the
Shares subject thereto are fully paid and issued to such Participant or other
person. In addition, no Dividend Equivalents shall be payable with respect to
Options.


(viii)    Incentive Stock Option or Nonstatutory Stock Option.  The Award
Agreement for an Option granted to an Employee shall state whether any part of
the Option is intended to be an Incentive Stock Option.


(c)    Additional Terms of Incentive Stock Options.  An Incentive Stock Option
may be granted only to an Employee of the Company or a subsidiary (within the
meaning of Code section 424) and shall be subject to the following additional
terms and conditions:


(i)    10 Percent Shareholder.  The exercise price of each Common Share subject
to an Incentive Stock Option granted to an Employee who, at the time the Option
is granted, owns (directly and within the meaning of Code section 424(d)) Shares
possessing more than ten percent (10%) of the combined voting power of all
classes of Shares of the Company, shall not be less than one hundred ten percent
(110%) of the Fair Market Value of a Share on the date the Option is granted,
and the Option shall not be exercisable more than five (5) years after the date
of grant.


(ii)    ISO Limit.  To the extent the aggregate Fair Market Value (determined as
of the date an Option is granted) of the Common Shares for which an Employee is
granted Options designated as Incentive Stock Options first exercisable in any
calendar year (under this Plan and under all plans of the Company and its
Subsidiaries) exceeds $100,000, the Option or the lesser excess part shall be
treated as a Nonstatutory Stock Option.


(iii)    Disqualified Disposition.  If a Participant disposes of Common Shares
acquired pursuant to the exercise of an Incentive Stock Option in a
disqualifying disposition within the time periods identified in Code section
422, the Participant shall notify the Company of such disposition and provide
the Company with information as to the date of disposition, sales price, number
of Shares involved, and any other information about the disposition that the
Company may reasonably request.

12

--------------------------------------------------------------------------------




9.    Stock Appreciation Rights.


(a)    Grant of Stock Appreciation Rights.  A Stock Appreciation Right shall
entitle a Participant to receive from the Company, on the exercise date of the
SAR, with respect to each Share for which the SAR is exercised, an amount equal
to any excess of the Fair Market Value of a Share on the exercise date over the
exercise price of the SAR.  The Company shall grant SARs to Participants under
the Plan in such number, upon such terms, and at such times as the Committee
shall determine.


(b)    Terms of Stock Appreciation Rights.  The Award Agreement for a Stock
Appreciation Right shall set forth  such terms and conditions as the Committee
shall determine and as are consistent with the provisions of the Plan, including
the following:


(i)    Exercise Price.  The Committee shall determine the exercise price of each
Common Share subject to the Stock Appreciation Right, which price shall not be
less than the Fair Market Value of a Common Share on the date the SAR is
granted.


(ii)    Exercise Period.  A Stock Appreciation Right may be exercised in whole
or in part from time to time during such period as the Award Agreement shall
specify, provided that no SAR shall be exercisable more than ten (10) years
after the date of the grant of the SAR.


(iii)    Conditions on Exercise.  A Stock Appreciation Right shall be
exercisable at such times and subject to such restrictions and conditions as the
Committee shall determine.  The Committee may in its discretion accelerate or
waive any condition applicable to the exercise of a SAR.
        
(iv)    Termination of Service.  The Award Agreement shall specify whether and,
if so, the extent to which a Stock Appreciation Right shall remain exercisable
after the termination of the Participant’s Service, whether by death or
otherwise, provided that nothing in this Section 9(b)(iv) shall authorize the
exercise of a SAR later than ten (10) years after the date of the grant of the
SAR.


(v)    Family Transfers. The Committee may, in the original Award Agreement or
an amendment thereto, specify that a Participant may transfer, not for value,
all or part of a Stock Appreciation Right to any Family Member. For the purpose
of this Section 9(b)(v), a “not for value” transfer is a transfer which is (A) a
gift; (B) a transfer under a domestic relations order in settlement of marital
property rights; or (C) unless applicable laws do not permit such transfer, a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (and/or the Participant) in exchange for
an interest in such entity. Following a transfer under this Section 9(b)(v), any
such SAR shall continue to be subject to the same terms and conditions as were
applicable immediately prior to such transfer (including without limitation the
provisions of Section 9(b)(iv) relating to termination of Service as applied
with respect to the original Participant), and Shares acquired pursuant to the
SAR shall be subject to the same restrictions with respect to transfer of such
Shares as would have applied to the Participant. Subsequent transfers of
transferred SARs shall be prohibited except to Family Members of the original
Participant in accordance with this Section 9(b)(v) or by will or the laws of
descent and distribution.



13

--------------------------------------------------------------------------------




(vi)    No Voting or Dividend Rights. A SAR shall carry with it no voting or
dividend or other rights associated with Common Share ownership until, if the
SAR is fully or partially settled in Shares pursuant to Section 9(c), the Shares
subject thereto are fully issued to such Participant or other person. In
addition, no Dividend Equivalents shall be payable with respect to SARs.
 
(c)    Settlement of Stock Appreciation Rights.  On the exercise date of a Stock
Appreciation Right, the Company shall settle the SAR, to the extent exercised,
by payment of the amount due in the form of cash, Common Shares valued at their
Fair Market Value on the exercise date, or a combination of cash and Shares, as
the Committee may determine.


10.    Restricted Shares.


(a)    Grant of Restricted Shares.  The Company shall grant Restricted Shares to
Participants under the Plan at such times, in such numbers, and upon such terms
as the Committee shall determine.


(b)    Terms of Restricted Shares.  The Award Agreement for a grant of
Restricted Shares shall set forth such terms, conditions, restrictions, and
limits on the Restricted Shares as the Committee shall determine and as are
consistent with the provisions of the Plan, including the following:


(i)    Conditions on Vesting.  The Participant’s interest in Restricted Shares
shall be forfeitable when the Award is granted.  In the Award Agreement, the
Committee shall prescribe conditions that must be satisfied and the time by
which, or time period during which, the conditions must be satisfied, in order
for the Participant’s interest to become vested.  The conditions may include one
or more of the following:


(1)    the satisfaction of specified Performance Goals or other
performance-based objectives by a specified time or during a specified period,


(2)    the continuance of the Participant’s Service for a specified period, or


(3)    the satisfaction of other specified conditions.


The Award Agreement may provide that the extent of the Participant’s vested
interest shall be determined by the extent to which a condition is satisfied. 
The limited period of time provided for the satisfaction of the conditions on an
Award shall be referred to as the “Restricted Period.”
(ii)    Vesting.  Upon the satisfaction, within the Restricted Period, of the
conditions established by the Committee, or as provided in Section 10(b)(iii),
the Participant’s interest in the Restricted Shares shall become vested to the
extent provided in the Award Agreement; provided, however, Restricted Shares
granted to Employees shall become vested over a period of not less than three
(3) years (or, in the case of vesting based upon the attainment of Performance
Goals or other performance-based objectives, over a period of not less than one
year measured from the commencement of the period over which performance is
evaluated) following the date the Award

14

--------------------------------------------------------------------------------




is made.  The restrictions applicable to those vested Restricted Shares shall
lapse at that time, and the Company shall deliver evidence of ownership of the
vested Shares, consistent with Section 7(i), to the Participant or the
Participant’s estate or the person to whom the Participant’s rights are
transferred by will or under the laws of descent and distribution, as the case
may be, free of all restrictions, subject to the satisfaction of the Company’s
withholding obligations as described in Section 19(c).


(iii)    Accelerated Vesting.  The Committee may provide in an Award Agreement
that upon the termination of the Participant’s Service during the Restricted
Period by reason of death, Permanent Disability, retirement, or any other
specified termination of Service, or upon the consummation of a Change in
Control, the conditions and restrictions on all or a portion of the Restricted
Shares shall lapse, and the Participant’s interest in those Shares shall become
vested.


(iv)    Forfeiture.  Except as provided by the Committee in accordance with
Section 10(b)(iii), the Participant shall forfeit Restricted Shares upon the
expiration of the Restricted Period, to the extent the conditions prescribed by
the Committee have not been satisfied. Upon such a forfeiture, all of the
Participant’s interest in the forfeited Restricted Shares shall automatically
revert to the Company.


(v)    Registration; Restricted Share Certificate.  Pursuant to Section 7(i), to
the extent that ownership of Restricted Shares is evidenced by a book-entry
registration or direct registration, such registration shall be notated to
evidence the restrictions imposed on such Award of Restricted Shares under the
Plan and the applicable Award Agreement. Subject to Section 7(i) and the
immediately following sentence, the Company may issue, in the name of each
Participant to whom Restricted Shares have been granted, certificates
representing the total number of Restricted Shares granted to the Participant,
as soon as reasonably practicable after the date of grant of such Restricted
Shares. The Committee may provide in an Award Agreement with respect to an Award
of Restricted Shares that either (i) the Company shall hold such certificates
for the Participant’s benefit until such time as the Restricted Shares are
forfeited to the Company or the restrictions applicable thereto lapse and such
Participant shall deliver a stock power to the Company with respect to each
certificate, or (ii) such certificates shall be delivered to the Participant;
provided, however, that such certificates shall bear a legend or legends that
comply with the applicable securities laws and regulations and make appropriate
reference to the restrictions imposed on such Restricted Shares under the Plan
and the applicable Award Agreement.


(vi)    Voting and Dividend Rights.  Unless otherwise provided by the Committee
in the Award Agreement, the Participant to whom Restricted Shares have been
granted shall be entitled, during the Restricted Period, to vote those Shares
and to receive the dividends payable with respect to those Shares.  If the
vesting of an Award of Restricted Shares is conditioned on the satisfaction of
Performance Goals or other performance-related conditions, dividends on such
Restricted Shares shall be deferred and held in escrow or deemed reinvested in
additional Restricted Shares during the Restricted Period and shall not vest
unless the Performance Goals or other performance-related conditions for the
underlying Award of Restricted Shares are achieved, and if such Performance
Goals or other performance-related conditions are not achieved, the Participant
shall promptly forfeit such deferred or reinvested dividend payments.

15

--------------------------------------------------------------------------------




11.    Restricted Share Units.


(a)    Grant of Restricted Share Units.  A Restricted Share Unit shall entitle a
Participant to a Share, the Fair Market Value of a Share in cash, or a
combination of the two, at a future date, subject to the satisfaction of any
terms and conditions specified by the Committee.  The Company shall grant
Restricted Share Units to Participants under the Plan at such times, in such
numbers, and upon such terms as the Committee shall determine.


(b)    Terms of Restricted Share Units.  The Award Agreement for Restricted
Share Units shall set forth such terms, conditions, restrictions, and limits on
the RSUs as the Committee shall determine and as are consistent with the
provisions of the Plan, including the following:


(i)    Conditions on Vesting.  The Participant’s interest in an Award of
Restricted Share Units shall be forfeitable when the Award is granted.  In the
Award Agreement, the Committee shall prescribe conditions that must be satisfied
and the time by which, or time period during which, the conditions must be
satisfied, in order for the Participant’s interest to become vested.  The
conditions may include one or more of the following:


(1)    the satisfaction of specified Performance Goals or other
performance-based objectives by a specified time or during a specified period,


(2)    the continuance of the Participant’s Service for a specified period,
or


(3)    the satisfaction of other specified conditions.
The Award Agreement may provide that the extent of the Participant’s vested
interest shall be determined by the extent to which a condition is satisfied. 
The limited period of time provided for the satisfaction of the conditions on an
Award shall be referred to as the “Restricted Period.”
(ii)    Vesting.  Upon the satisfaction, within the Restricted Period, of the
conditions established by the Committee, or as provided in Section 11(b)(iii),
the Participant’s interest in the Restricted Share Units shall become vested to
the extent provided in the Award Agreement; provided, however, Restricted Share
Units granted to Employees shall become vested over a period of not less than
three (3) years (or, in the case of vesting based upon the attainment of
Performance Goals or other performance-based objectives, over a period of not
less than one year measured from the commencement of the period over which
performance is evaluated) following the date the Award is made.


(iii)    Accelerated Vesting.  The Committee may provide that upon the
termination of the Participant’s Service during the Restricted Period by reason
of death, Permanent Disability, retirement, or any other specified termination
of Service, or upon the consummation of a Change in Control, the conditions and
restrictions on all or a portion of the Restricted Share Units shall lapse, and
the Restricted Period with respect to those RSUs shall expire.


(iv)    Forfeiture.  Except as provided by the Committee in accordance with
Section 11(b)(iii), the Participant shall forfeit Restricted Share Units upon
the expiration of the Restricted

16

--------------------------------------------------------------------------------




Period, to the extent the conditions prescribed by the Committee have not been
satisfied.  Upon such a forfeiture, all of the Participant’s interest in the
forfeited Restricted Share Units shall automatically revert to the Company.


(v)    No Voting or Dividend Rights.  A Restricted Share Unit shall carry with
it no voting or dividend or other rights associated with Common Share ownership.


(vi)    Dividend Equivalents.  Notwithstanding Section 11(b)(v), and subject to
Section 12(b), the  Committee may but need not provide that a bookkeeping
account established for a Participant shall be credited with an amount
equivalent to the amount of dividends that would be payable with respect to a
number of Shares equal to the number of Restricted Share Units awarded to the
Participant.  The Committee may provide for the crediting of interest on any
Dividend Equivalents credited to a Participant’s account or may provide that the
Dividend Equivalent credit be adjusted for hypothetical investment experience in
such manner as the Committee may determine.  If the Participant forfeits his or
her interest in a Restricted Share Unit, the Participant shall simultaneously
forfeit any Dividend Equivalents (as adjusted) attributable to those Restricted
Share Units.


(c)    Payment of Vested Restricted Share Units. 
        
(i)    Payment of vested Restricted Share Units and other amounts credited to a
Participant’s account shall be made at such time or times after the expiration
of the Restricted Period as the Committee may establish.  The Committee may but
need not provide that a Participant may elect to defer payment until such time
or times as the Committee may allow.  The Committee may provide for payments in
lump sums or installments or both.  The Committee shall establish procedures for
its establishment of the time of payment and for the form and timing of a
Participant’s deferral and payment elections.  All elections shall conform to
the Committee’s procedures.  The Committee's procedures shall conform to the
requirements of Code section 409A.


(ii)    The Committee may, in its discretion, change the procedures for
elections, change the time to which payment may be deferred, and change the
availability of lump sum or installment payments.  The Committee may provide
that such changes will apply to Restricted Share Units and other amounts already
credited to a Participant’s account, with respect to which a Participant may
have already made deferral and payment elections, but only to the extent such
changes would not cause the Plan to fail to conform to the requirements of Code
section 409A.


(iii)    The Company shall not establish any special fund with respect to a
Participant’s account.  Any credit entries made to a Participant’s account shall
constitute a mere promise by the Company to make payments to the Participant,
subject to and in accordance with the Plan, from the general assets of the
Company, when the payments become due.


(iv)    To the extent that any person acquires a right to receive payments from
the Company under this Plan, such right shall be no greater than the right of
any unsecured general creditor of the Company.





17

--------------------------------------------------------------------------------




12.    Other Awards.


(a)    General. The Committee may determine, subject to the terms of the Plan,
that the Company shall grant Awards that are not described in Sections 8 through
11, but that provide for the issuance of Common Shares, or that are denominated
in or measured by the Fair Market Value of a Share, or that provide for payment
in the form of Shares, rather than cash under any Company bonus or incentive
program.  The Committee shall determine the terms and conditions of any such
other Awards and the Participants to whom and the numbers in which such other
Awards shall be granted.  The Committee may condition the exercisability,
vesting, and payment of such other Awards upon the satisfaction of Performance
Goals or other performance-based objectives.


(b)    Dividend Equivalents. Subject to Section 8(b)(vii) and Section 9(b)(vi),
Dividend Equivalents may be granted by the Committee, either alone or in tandem
with another Award, based on dividends declared on the Common Shares, to be
credited as of dividend payment dates during the period between the date the
Dividend Equivalents are granted to a Participant and the date such Dividend
Equivalents terminate or expire, as determined by the Committee. Such Dividend
Equivalents shall be converted to cash or additional Shares by such formula, at
such time, and subject to such limitations as may be determined by the
Committee. Dividend Equivalents with respect to Shares covered by an Award whose
vesting is conditioned on the satisfaction of a Performance Goal, other
performance-related objectives, or Service vesting shall only be paid out to the
Participant at the same time or times and to the same extent that such vesting
conditions are subsequently satisfied and the Award vests with respect to such
Shares. Nothing in this Section 12(b) or otherwise under the Plan shall be
construed to prohibit the payment of distributions from the Partnership in
respect of Profits Interests Units as provided for by the Committee in the Award
Agreement for such Profits Interests Units (or which otherwise may apply to
Awards of Profits Interest Units under the Partnership Agreement).


(c)    Profits Interest Units (LTIP Units).


(i)    The Committee is authorized to grant Profits Interest Units in such
amount and subject to such terms and conditions as may be determined by the
Committee; provided, however, that Profits Interest Units may only be issued to
a Participant for the performance of services to or for the benefit of the
Partnership (i) in the Participant’s capacity as a partner of the Partnership,
(ii) in anticipation of the Participant becoming a partner of the Partnership,
or (iii) as otherwise determined by the Committee, provided that the Profits
Interest Units are intended to constitute “profits interests” within the meaning
of the Code, including, to the extent applicable, Revenue Procedure 93-27,
1993-2 C.B. 343 and Revenue Procedure 2001-43, 2001-2 C.B. 191.


(ii)    The Committee shall specify the conditions and dates upon which the
Profits Interest Units shall vest and become nonforfeitable. The conditions may
include one or more of the following: (1) the satisfaction of specified
Performance Goals or other performance-based objectives by a specified time or
during a specified period, (2) the continuance of the Participant’s Service for
a specified period, or (3) the satisfaction of other specified conditions.
Notwithstanding the foregoing, Profits Interest Units granted to Employees shall
become vested over a period of not less than three (3) years (or, in the case of
vesting based upon the attainment of Performance Goals or other
performance-based objectives, over a period of not less than one year measured
from the commencement of the period over which performance is evaluated)
following the date the Award

18

--------------------------------------------------------------------------------




is made; provided, further, that the Committee may provide that such vesting
restrictions may lapse or be waived upon the Participant’s death, Permanent
Disability, retirement, or any other specified termination of Service or upon
the consummation of a Change in Control. Profits Interest Units shall be subject
to the terms and conditions of the Partnership Agreement and such other
restrictions, including restrictions on transferability, as the Committee may
impose. These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.


13.    Awards to Non-Employee Directors.  Notwithstanding any other provision of
the Plan, the grant of any Award to a Non-Employee Director shall be made by the
Board only pursuant to a written nondiscretionary formula established by the
Board (a “Non-Employee Director  Compensation Policy”).  A Non-Employee Director
Compensation Policy shall set forth the type of Awards to be granted to
Non-Employee Directors; the number of Shares to be subject to Awards to be
granted to Non-Employee Directors; the conditions on which such Awards shall be
granted, become exercisable, payable, and expire; and such other terms and
conditions as the Board determines in its discretion.  Awards granted to
Non-Employee Directors shall be subject to all  of the limits set forth in this
Plan. Notwithstanding any provision to the contrary in the Plan or in a
Non-Employee Director Compensation Policy, the maximum aggregate grant date fair
value of one or more Awards granted to a Non-Employee Director during any
calendar year shall be one million dollars ($1,000,000).


14.    Required Adjustments in Authorized Shares. In the event of any change in
corporate capitalization, such as a stock split, or a corporate transaction,
such as a merger, consolidation, separation, including a spin off, or other
distribution of stock or property of the Company, any reorganization (whether or
not such reorganization comes within the definition of such term in Code section
368), or any partial or complete liquidation of the Company, such adjustment
shall be made in the number and class of Shares available for Awards under
Section 5, in the number of Shares subject to outstanding Awards, in the
exercise or purchase price under outstanding Awards, and in the limits on Awards
and the issuance of Shares set forth in Section 5, as determined by the
Committee to be appropriate and equitable to prevent dilution or enlargement of
the benefits available under the Plan and of the rights of Participants;
provided, however, that the number of Shares subject to an Award shall always be
a whole number.  In a stock-for-stock acquisition of the Company, the Committee
may, in its discretion, substitute securities of another issuer for any Shares
subject to outstanding Awards.


Except as expressly provided in this Section 14, the issuance by the Company of
shares of any class or securities convertible into shares of any class, for
cash, property, labor, or services, upon direct sale, upon the exercise of
rights or warrants, or upon the conversion of shares or obligations of the
Company convertible into such shares or other securities, and in any case
whether or not for fair value, shall not affect, and no adjustment shall be made
with respect to, the number of Shares subject to Awards previously granted or
the exercise or purchase price per Share under outstanding Awards.

19

--------------------------------------------------------------------------------




15.    Change in Control.


The following provisions shall apply in the event of a Change in Control:
(a)    If and to the extent that outstanding Awards under the Plan (i) are
assumed by the successor corporation (or an affiliate of the successor) or
continued or (ii) are replaced with equity awards that preserve the existing
value of the Awards at the time of the Change in Control and provide for
subsequent payout in accordance with a vesting schedule and Performance Goals or
other performance-based objectives, as applicable, that are the same or more
favorable to the Participants than the vesting schedule and Performance Goals or
other performance-based objectives applicable to the Awards, then all such
Awards or such substitutes for them shall remain outstanding and be governed by
their respective terms and the provisions of the Plan subject to Section 15(d).


(b)    If and to the extent that outstanding Awards under the Plan are not
assumed, continued, or replaced in accordance with Section 15(a), then upon the
Change in Control, the Committee may, in its sole discretion, provide that:
(i) outstanding Options and SARs shall immediately vest and become exercisable;
and (ii) the restrictions and other conditions applicable to outstanding
Restricted Shares, Restricted Share Units, and other Share-based Awards,
including vesting requirements, shall immediately lapse, and any Performance
Goals or other performance-based objectives relevant to such Awards shall be
deemed to have been achieved at the target performance level; such Awards shall
be free of all restrictions and fully vested; and, with respect to Restricted
Share Units, shall be payable immediately in accordance with their terms or, if
later, as of the earliest permissible date under Code section 409A
(collectively, the “Change in Control Treatment”). Notwithstanding anything in
the Plan to the contrary, unless the Change in Control is a change in the
ownership or effective control or of ownership of a substantial portion of the
assets of the Company (within the meaning of Code section  409A), a Change in
Control shall not accelerate the time of payment of Restricted Share Units and
other Awards and amounts payable under the Plan that are deferred compensation
subject to Code section 409A.


(c)    In addition, if and to the extent that outstanding Awards under the Plan
are not assumed, continued, or replaced in accordance with Section 15(a), then
in connection with the Committee determination in Section 15(b) above, the
Committee may, in its sole discretion, provide for cancellation of such
outstanding Awards at the time of the Change in Control in which case a payment
of cash, property, or a combination of cash and property shall be made to each
such Participant upon the consummation of the Change in Control that is
determined by the Committee in its sole discretion and that is at least equal to
the excess (if any) of the value of the consideration that would be received in
such Change in Control by the holders of the Company’s securities relating to
such Awards over the exercise or purchase price (if any) for such Awards (except
that, in the case of an Option or SAR, such payment shall be limited as
necessary to prevent the Option or SAR from being subject to Code section 409A).


(d)    If and to the extent that (i) outstanding Awards are assumed, continued,
or replaced in accordance with Section 15(a) above and (ii) a Participant’s
Service is terminated by the Company (or a successor corporation or an affiliate
of such successor) for any reason other than Cause or by such Participant for
Good Reason, in each case, within the two (2)-year period commencing on the
Change in Control, then, as of the date of such Participant’s termination, the
Change-in-Control

20

--------------------------------------------------------------------------------




Treatment set forth in Section 15(b) above shall automatically apply to all
assumed or replaced Awards of such Participant then outstanding.


(e)    Outstanding Options or SARs that are assumed, continued, or replaced in
accordance with Section 15(a) may be exercised by the Participant in accordance
with the applicable terms and conditions of such Award as set forth in the
applicable Award Agreement or elsewhere; provided, however, that Options or SARs
that become exercisable in accordance with Section 15(d) may be exercised until
the expiration of the original full term of such Option or SAR notwithstanding
the other original terms and conditions of such Award.


16.    Approval of Shareholders; Term of Awards. If shareholder approval of the
Plan, as amended and restated, is not obtained within twelve (12) months of the
Amendment Date, any Awards granted under the Plan following the Amendment Date
shall automatically be cancelled, except to the extent such Award could have
been made under the Prior Plan, as determined and provided by the Committee. 
Notwithstanding anything herein to the contrary, no ISO shall be granted under
the Plan after the tenth (10th) anniversary of the Amendment Date.


17.    Amendment of Awards.  Subject to Section 7(f) (prohibition against
repricing of Options and Stock Appreciation Rights), the Committee may at any
time unilaterally amend any outstanding Award to the extent the Committee
determines necessary or desirable; provided, however, that an amendment that
would be adverse to the interests of the Participant or, with respect to an
Incentive Stock Option, that would prevent the Option from qualifying as an ISO,
shall not be effective without the holder’s consent. 


18.    Term; Amendment and Termination of Plan.  The Plan shall terminate
automatically on the tenth (10th) anniversary of the Amendment Date, unless
terminated earlier in accordance with this Section 18. The Board may amend,
suspend, or terminate the Plan or any portion of the Plan at any time; provided
no amendment may be made without shareholder approval if such approval is
required by applicable law or the requirements of an applicable stock exchange,
or if such amendment would allow the grant of Options or Stock Appreciation
Rights at an exercise price below Fair Market Value at the date of grant;
provided further that no such amendment, suspension, or termination shall
adversely affect the rights under any outstanding Award without the holder’s
consent.


19.    Miscellaneous.


(a)    Beneficiary Designation.  Each Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under the Plan is to be paid in case of the Participant’s
death before the Participant receives any or all of such benefit.  Each such
designation shall revoke all prior designations by the same Participant with
respect to such benefit, shall be in a form prescribed by the Company, and shall
be effective only when filed by the Participant in writing with the Company
during the Participant’s lifetime.  In the absence of any such designation, any
benefits remaining payable under the Plan at the Participant’s death shall be
paid when due to the Participant’s estate unless otherwise provided in the Award
Agreement.



21

--------------------------------------------------------------------------------




(b)    Deferrals.  Pursuant to the applicable requirements of Code section 409A,
the Committee may permit or require a Participant to defer receipt of the
payment of cash or the delivery of Shares that would otherwise be due pursuant
to the lapse or waiver of restrictions with respect to Restricted Shares or
Restricted Share Units, or in connection with any other Awards.  If any such
deferral is required or permitted, the Committee shall establish rules and
procedures for such deferrals in compliance with the requirements of Code
section 409A.


(c)    Satisfaction of Tax Liabilities.


(i)    The Company, the Partnership, and its Subsidiaries shall have the power
and the right to deduct or withhold, or to require a Participant to remit to the
Company, the Partnership, or a Subsidiary, an amount that the Company, the
Partnership, or a Subsidiary reasonably determines to be required to comply with
federal, state, local, or foreign tax withholding requirements with respect to
the vesting, settlement, or exercise of, or payment with respect to, an Award. 
The Company, the Partnership, or a Subsidiary may require the payment of such
taxes before Shares or cash deliverable pursuant to such Award are transferred
to the holder of the Award.


(ii)    The Committee may allow a Participant to elect to pay the Company’s, the
Partnership’s, or a Subsidiary’s minimum statutory withholding tax obligation
with respect to an Award to be settled in Shares by the withholding of Shares
from the total number of Shares deliverable pursuant to the Award, or by
delivering to the Company a sufficient number of previously-acquired Shares, in
each case in accordance with rules and procedures established by the Committee. 
Previously-acquired Shares delivered in payment for such taxes may be subject to
such conditions as the Committee may require.  The value of each Share withheld,
or delivered, shall be the Fair Market Value of a Share on the date on which the
amount of tax to be withheld is to be determined.


(d)    No Alienation.  Except to the extent required by law, the right of a
Participant or beneficiary to payment under this Plan shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or beneficiary.


20.    Restrictions on Issuance of Common Shares.


Should the Board of Directors determine that the listing, registration, or
qualification of Common Shares upon any securities exchange or under any state
or federal law or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition to or in connection with the issuance or
delivery of Common Shares under the Plan, no such Common Shares shall be issued
or delivered unless such listing, registration, qualification, consent, or
approval has been effected or obtained free of any conditions not acceptable to
the Board of Directors. The Company shall not be required to offer, sell, or
issue any Common Shares under any Award, whether pursuant to the exercise of an
Option or SAR or otherwise, if the offer, sale, or issuance of such Shares would
constitute a violation by the Participant, any other individual or entity
exercising an Option or SAR, or the Company, the Partnership, or a Subsidiary of
any provision of applicable laws, including without limitation any federal or
state securities laws or regulations.

22

--------------------------------------------------------------------------------




The certificates representing Common Shares issued by the Company under the Plan
may bear a legend describing any restrictions on resale of such Common Shares
under applicable securities laws, and stop transfer orders with respect to such
certificates may be entered on the Company’s stock transfer records.
21.    Construction. The Plan shall be construed in accordance with the law of
the State of Maryland, other than any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of the Plan,
the Awards, and any Award Agreement to the substantive laws of any other
jurisdiction.  With respect to Options granted under the Plan that are intended
to qualify as Incentive Stock Options, the terms of the Plan and of each
Incentive Stock Option granted pursuant to the Plan shall be construed to give
effect to such intention.  With respect to Awards granted under the Plan that
are intended to qualify for the exception under Code section 162(m) for
performance-based pay, the terms of the Plan and the Award Agreement shall be
construed and administered to give effect to such intention, unless the
Committee determines to waive the application of such exception.  With respect
to Awards granted under the Plan that provide for the payment of deferred
compensation (within the meaning of Code section 409A), the terms of the Plan
and the Award Agreement shall be construed to conform to the requirements of
Code section 409A for the deferral (until payment) of the inclusion of the
compensation in gross income.


22.    Section 83(b) Election. No Participant may make an election under Code
section 83(b) with respect to any Award under the Plan without the consent of
the Committee, which the Committee may grant or withhold in its sole discretion.
If, with the consent of the Committee, a Participant makes an election under
Code section 83(b) to be taxed with respect to an Award as of the date of
transfer of the Award, rather than as of the date or dates upon which the Award
would otherwise be taxable under Code section 83(a), the Participant shall be
required to deliver a copy of such election to the Company promptly after filing
such election with the Internal Revenue Service.


23.    Grant of Awards to Certain Employees or Consultants. The Company, the
Partnership, or any Subsidiary may provide, through the establishment of a
formal written policy or otherwise, for the method by which Shares or other
securities and/or payment therefor may be exchanged or contributed among such
entities, or may be returned upon any forfeiture of Shares or other securities
by the Participant, for the purpose of ensuring that the relationship between
the Company, the Partnership, and any Subsidiary remains at arm’s-length.


24.    REIT Status. The Plan shall be interpreted and construed in a manner
consistent with the Company’s status as a real estate investment trust (REIT).
No Award shall be granted or awarded, and with respect to any Award granted
under the Plan, such Award shall not vest, be exercisable, or be settled:


(a)    to the extent that the grant, vesting, exercise, or settlement of such
Award could cause the Participant or any other person to be in violation of the
Ownership Limit (as defined in the Company’s Articles of Incorporation, dated
May 6, 1996, as amended and supplemented from time to time) or any other
provision of the Company’s charter, including without limitation Section 2
thereof; or





23

--------------------------------------------------------------------------------




(b)    if, in the discretion of the Committee, the grant, vesting, exercise, or
settlement of such Award could impair the Company’s status as a REIT.



24